In his application for a rehearing, L.W. Laborde, defendant appellee, complains that we erred in our finding of fact and in law in holding him liable for the assault committed by him upon the plaintiff; and in the alternative, that we should not have cast him for all costs in both courts.
In answer to the first complaint, we find, after a careful rereading of the record, that it is not well founded.
[9] As to the alternative complaint, we are empowered by Section 2 of Act No. 229 of 1910, Dart's Statutes, Sec. 1977, to tax the costs of the lower and appellate courts against any party to the suit, as in our judgment may be deemed equitable. In our opinion we found that it was only after the trial of the case that it was defendant Laborde who had committed the assault. We do not see wherein we abused our discretion in assessing all costs against defendant Laborde.
Rehearing refused. *Page 634